145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael J. COLLINS, Plaintiff-Appellant,v.William J. CLINTON, Defendant-Appellee.
No. 97-55492.D.C. No. CV-96-01921-IEG.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 19982.Decided May 22, 1998.

Appeal from the United States District Court for the Southern District of California Irma E. Gonzalez, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1

1
Michael J. Collins appeals pro se the district court's dismissal pursuant to 28 U.S.C. § 1915(e) of his complaint against President Clinton.  Collins alleged that in 1994 the President promised to hire him as an advisor, that Collins worked as the President's advisor for two years by correspondence, and that the President refused his demand for payment of $1 million.  The caption of Collins' complaint asserts discrimination on the basis of handicap in hiring White House staff.  The district court ruled that the allegations were frivolous and that the President enjoys absolute immunity from Collins' claims for damages.  We affirm for the reasons set forth in the district court's Order Dismissing Complaint With Prejudice filed December 5, 1996.


2
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3